246 F.3d 1328 (11th Cir. 2001)
George C. DELANCY, Petitioner-Appellant,v.FLORIDA DEPARTMENT OF CORRECTIONS, Michael Moore, Secretary, Respondents- Appellees.
No. 00-14360Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
April 6, 2001.April 18, 2001.

Appeal from the United States District Court for the Southern District of  Florida. (No. 99-01185-CV-AJ), Adalberto Jordan, Judge.
Before CARNES, BARKETT and MARCUS, Circuit Judges.
PER CURIAM:


1
George Calvin Delancy, a pro se Florida prisoner, appeals the dismissal of his  28 U.S.C.  2254 federal habeas corpus petition as time-barred, arguing that his  Florida post-conviction motions tolled the one-year period of limitations under  the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") for filing a  federal habeas corpus petition. 28 U.S.C.A.  2244(d)(2). Alternatively, Delancy  argues that he is entitled to equitable tolling because counsel for his state  post-conviction petitions advised him to file "extra motions," thereby  preventing him from making a timely federal filing.

Discussion

2
We review a district court's grant or denial of habeas relief de novo, but  review a court's factual findings in a habeas corpus proceeding for clear error.  Wilcox v. Florida Dep't. of Corrections, 158 F.3d 1209, 1210 (11th Cir.1998)  cert. denied, --- U.S. ----, 121 S.Ct. 103, 148 L.Ed.2d 62 (2000).


3
AEDPA imposes a one-year period of limitations for writs of habeas corpus. 28  U.S.C.  2244(d)(1). For prisoners, such as Delancy, whose convictions became  final before the effective date of AEDPA, the one-year period to file a federal  habeas corpus petition extends from the statute's effective date, April 23, 1996  until April 23, 1997. Wilcox, 158 F.3d at 1210. This one-year limitations period  can be tolled, however, by a "properly filed application for State  post-conviction [relief] or other collateral review with respect to the  pertinent judgment or claim." 28 U.S.C.  2244(d)(2). Delancy's federal habeas  petition was filed on April 23, 1999, two years after the grace period ended. Thus, to toll the time, Delancy had to have filed a state petition prior to  April 23, 1997. Delancy argues that the motion he filed for state  post-conviction relief under Fla.R.Crim.P. 3.800 on October 15, 1996 sufficed to  toll the limitations period even though it was dismissed because it was brought  pursuant to the wrong statutory vehicle, that is, a Rule 3.800 motion rather  than a Rule 3.850 motion.1 Thus, we first address the question of whether a  state post-conviction challenge to consecutive sentences, dismissed because it  was brought pursuant to the wrong statutory vehicle, is "properly filed" within  the meaning of  2244(d)(2).


4
The United States Supreme Court recently defined "properly filed" within the  meaning of AEDPA in Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d  213(2000),. The Court found that "an application is 'properly filed' when its  delivery and acceptance are in compliance with the applicable laws and rules  governing filings." Id. at 364 (emphasis added). The Court identified as  examples of these laws and rules those which prescribe "the form of the  document, the time limits upon its delivery, the court and office in which it  must be lodged, and the requisite filing fee." Id.; see also Hurley v. Moore,  233 F.3d 1295, 1298 (11th Cir.2000) (petitioner's motion for post-conviction  relief under Fla.R.Crim.P. 3.850, which requires that the motion be under  written oath, did not contain the requisite written oath and therefore was not  "properly filed"). The Court explained that "the question whether an application  has been 'properly filed' is quite separate from the question whether the claims  contained in the application are meritorious and free of procedural bar," for,


5
[b]y construing "properly filed application" to mean "application raising  claims that are not mandatorily procedurally barred," petitioner elides the  difference between an "application" and a "claim." ... Ignoring this  distinction would require judges to engage in verbal gymnastics when an  application contains some claims that are procedurally barred and some that  are not. Presumably a court would have to say that the application is  "properly filed" as to the nonbarred claims, and not "properly filed" as to  the rest. The statute, however, refers only to "properly filed" applications  and does not contain the peculiar suggestion that a single application can be  both "properly filed" and not "properly filed."


6
Id.


7
We find that under Artuz the district court erred in looking beyond the face of  Delancy's Rule 3.800 motion to consider the individual claims (i.e., whether  they are challenges to consecutive sentences or to illegal sentences) in  determining whether that motion was "properly filed" under  2244(d)(2).2 We  find that the motion was "properly filed" under  2244(d)(2) because the Rule  3.800 motion, on its face, met state procedural and filing requirements.


8
Our inquiry does not end there, however, for while Delancy's Rule 3.800 motion  tolled the one-year period during the time that the motion was pending in state  court, the limitations period began to run again on October 31, 1997 when the  state appellate court affirmed the trial court's denial of his motion. At that  point Delancy had six months left before his one-year limitations period  expired.3 Instead of filing a federal petition within those six months, Delancy  filed a motion for state post-conviction relief under Rule 3.850 approximately  one month after the state appellate court ruling, on November 25, 1997 to  satisfy the state appellate court's ruling that his challenge to consecutive  sentences should have been raised by a Rule 3.850 motion. If this motion is  considered "properly filed," then the limitations period would again have been  tolled until this motion was resolved, leaving five months of the federal  limitations period to file a federal habeas petition. The state appellate court  denied his motion on April 9, 1999. Thus, if the Rule 3.850 motion is considered  to have been "properly filed," his petition for federal habeas corpus relief,  filed on April 13, 1999, would have been well within the limitations period.


9
Florida Rule of Criminal Procedure 3.850(b) provides:


10
(b) Time Limitations. A motion to vacate a sentence that exceeds the limits  provided by law may be filed at any time. No other motion shall be filed or  considered pursuant to this rule if filed more than 2 years after the judgment  and sentence become final in a noncapital case or more than 1 year after the  judgment and sentence become final in a capital case in which a death sentence  has been imposed unless it alleges that


11
(1) the facts on which the claim is predicated were unknown to the movant or  the movant's attorney and could not have been ascertained by the exercise of  due diligence....


12
Delancy's motion was clearly filed more than two years after his judgment and  sentence became final. However, the rule provides that a motion is filed timely,  even if filed more than two years after the judgment and sentence became final,  if it alleges that "the facts on which the claim is predicated were unknown to  the movant or the movant's attorney and could not have been ascertained by the  exercise of due diligence." Id. Delancy argues that his motion did allege that  newly discovered evidence rendered his conviction unlawful. While the claims  raised in his Rule 3.850 motion may have no merit, the question for purposes of  this appeal is whether the motion is, within the meaning of 28 U.S.C.   2244(d)(2), "a properly filed motion for state post-conviction" relief under  that section. Under Artuz, an application is "properly filed" when its delivery  and acceptance "are in compliance with the applicable laws and rules governing  filings." Id. Because Rule 3.850 requires only that the motion allege that facts  "were unknown to the movant or the movant's attorney and could not have been  ascertained by the exercise of due diligence" we find that if Delancy's Rule  3.850 motion in fact alleges "newly discovered evidence," it was "properly  filed." Delancy's Rule 3.850 therefore would have tolled the one-year limitations period, leaving five months from the date the state appellate court  resolved the motion on April 9, 1999, and therefore his petition for federal  habeas corpus relief, filed on April 13, 1999, would have been within AEDPA's  one-year limitations period. Accordingly, the district court's dismissal of the  petition for a writ of habeas corpus as time barred is reversed and this case is  remanded to the district court for further proceedings consistent with this  opinion.4


13
REVERSED AND REMANDED.



NOTES:


1
 Delancy had previously filed a Rule 3.850 motion in 1995 and two Rule 3.850  motions in May, 1996. The trial court's denial of the 1995 motion became final  in 1995 and the denial of the 1996 motions became final in June, 1996.  Therefore, assuming these motions were "properly filed," they would not have  extended the limitations period past June, 1997. Thus, for purposes of this  appeal, the 1995 and 1996 petitions for state post-conviction relief are  immaterial.


2
 Prior to Artuz this Court had held that a state court post-conviction motion  that was denied as successive is not properly filed and does not toll AEDPA's  limitations period in Weekley v. Moore, 204 F.3d 1083 (11th Cir.2000), judgment  vacated, --- U.S. ----, 121 S.Ct. 751, 148 L.Ed.2d 654 (2001). On remand, this  Court held that in light of Artuz a successive state court post-conviction  motion constitutes a "properly filed" petition for purposes of tolling AEDPA's  statute of limitations period. Weekley v. Moore, --- F.3d ---- No. 98-4218 (11th  Cir. March 15, 2001).


3
 When Delancy filed his Rule 3.800 motion on October 16, 1996, six months had  elapsed since the one-year limitations period began to run on April 23, 1996.


4
  Because we reverse the district court's dismissal of Delancey's petition on this  ground, it is not necessary to reach on appeal the issue of whether equitable  tolling is appropriate in this case.